220


                OFFICE       OF THE ATTORNEY GENERAL               OF TEXAS
                                        AUSTIN
GROVER SELLERS
ATTORNEY G~NIRAL
                                                                                         ,&7-//A
                                                                                                   /



itonorsble G. A. tieal
cow3 ty iwlltor
nllla     county
;iaxahaohla,          Texas

D88r     sir:                            opinionNO.O-6619




                                                    taa or the  axht.8 by expreaa
                                                      rrg v. Lorstt,        173 2. *i.
                                                       Liorard T. danderson
                                                             and    i.   h.     :-l#.     CO.


                                 nlon    LO.   O-5898 this   bd~rtGWAt              hsld
                                     court or ch8d~8
                                  1‘8'                         county         -al       legally
                                  88and lxp+na oountg        runda       r0r a          8hort


 n'0    rind no       luoh   authorization                   to oonatabloa.
                  ‘.,o know or no prorialon   Ln tho Conatltutlon or th8
 lt0tut08        or   thia Litate ahioh oonrera upon tho Comdaalonora~
Honsrablu   G.   A.     Koal,     >ago 2


Sourt olthor     by     orpraaa     tern8 or by impllO8tiOn tha purr    to
p ur o hmei0
         a 8e
            lpuipant                 out or tne fund8  or the oorur;g ror
tke privately         own86 oar     of   a oonatablr.    do,    thareora,           lnawar
your quoation         in thr nogativa.

                                                        Your8    very       truly




                                                                        .